DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 6, 15, 20 and 21 are objected to because of the following informalities:  
Claim 1 in line 5 recites “Wherein…” and includes a capital letter in the middle of the claim, the MPEP recites that “Each claim begins with a capital letter and ends with a period.” (MPEP 608.01(m)) and therefore “Wherein” should be changed to “wherein”.
Claim 6 is objected to as each instance of “both lobster tails” should be changed to “both of the lobster tails” or “both of the lobster tail and the second lobster tail”.
Claim 15 is objected to as each instance of “both lobster tails” should be changed to “both of the lobster tails” or “both of the lobster tail and the second lobster tail”.
Claim 20 recites “the method of claim 1” however claim 1 is a product claim.  
Further claims 20 and 21 are improperly numbered, as there is no claim 19. Claim 20 should be claim 19 and claim 21 should be claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, claim 3 recites “at least one cut formed along the longitudinal axis of the shell”, however claim 1 already recites “at least one cut formed generally parallel to the longitudinal axis of the shell”, it is unclear if the “at least one cut” in claim 3 is the same as or different from the “at least one cut” of claim 1. However for examination purposes they have been interpreted as the same.
Further claim 6 recites “the solid or semi-solid fat containing composition” however claim 1 does not specify whether the fat containing composition is solid or semi solid, therefore there is not proper antecedent basis for “the solid or semi-solid fat containing composition”. It is noted that claim 5 recites that the fat containing composition is a solid or semi-solid compound.
Regarding claim 12, claim 12 recites “at least one cut formed along the longitudinal axis of the shell”, however claim 10 already recites “at least one cut formed generally parallel to the longitudinal axis of the shell”, it is unclear if the “at least one cut” in claim 12 is the same as or different from the “at least one cut” of claim 10. However for examination purposes they have been interpreted as the same.
Further claim 15 recites “the solid or semi-solid fat containing composition” however claim 10 does not specify whether the fat containing composition is solid or semi solid, therefore there is not proper antecedent basis for “the solid or semi-solid fat 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3, 5-6, 9, 10-12, 14-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions.
Regarding claim 1, Can’t Believe We Ate discloses a lobster product comprising, a lobster tail having a shell containing lobster meat, the shell having a longitudinal axis with at least one cut formed generally parallel to the longitudinal axis. The lobster tail  Can’t Believe We Ate discloses that a fat containing composition is disposed in a region above the lobster tail (“I placed about a tablespoon of butter inside the shell of each lobster”) (Pg. 3). Can’t Believe We Ate discloses the lobster product comprises a package comprising first and second resilient layers (food saver bag necessarily has a top layer and a bottom layer), the first resilient layer (bottom layer of food saver bag) is disposed under the lobster tail and the second resilient layer (top layer of food saver bag) is disposed above the lobster tail and contacting the lobster tail. Can’t Believe We Ate discloses that the first and second resilient layers are non-rigid (food saver bag) (See Image, Pg. 3).
Claim 1 differs from Can’t Believe We Ate in the recitation that the first resilient layer (bottom layer of the food saver bag) under the lobster tail is specifically contacting the lobster tail. However, while Can’t Believe We Ate discloses placing the lobster tails on a Styrofoam tray within the package to keep the spines from puncturing the bag, Can’t Believe We Ate also discloses that “remember when I said I used Styrofoam? Good idea but way too buoyant for this application. It also made it difficult to completely surround the lobster with heated water”. Given that Can’t Believe We Ate teaches that the Styrofoam had disadvantages and its only purpose was to protect the spines of the lobster tails from puncturing the bag, and given that the prior art such as Scubaboard acknowledges that a solution for preventing the sharp points of lobster tails from puncturing vacuum seal bags includes cutting them off to prevent them from puncturing the bag, it would have been obvious to one of ordinary skill in the art to eliminate the Styrofoam tray and to cut the spines/sharp points of the lobster tails of Can’t Believe We 

    PNG
    media_image1.png
    425
    950
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    956
    media_image2.png
    Greyscale


Claim 1 differs from Can’t Believe We Ate in view of Scubaboard in the recitation that the second resilient layer (the top layer of food saver bag) specifically contacts the fat containing composition. 
However Can’t Believe We Ate discloses placing the fat containing composition on the lobster tail for the purpose of providing butter flavoring to the lobster tail and topping each of the lobster tails with lemon slices for providing lemon flavoring, which lemon slices would necessarily come into contact with the second resilient layer. Can’t Believe We Ate discloses that the arrangement of flavoring produced a lobster tail with a lovely lobster and butter flavor and minimal lemon taste (Pg. 7). Can’t Believe We Ate teaches that it was known to provide flavoring in a region above the lobster tails, with the flavoring contacting the second resilient layer. One of ordinary skill in the art would have been motivated to modify the flavoring in contact with the second resilient layer to be the fat containing composition based on the flavoring desired for the lobster tails and further since such a modification would be a rearrangement of parts of the lemon and butter flavoring. (MPEP 2144.04.VI.C).
Further regarding the fat containing composition specifically contacting the second resilient layer, SousVide Supreme Demi Instructions teaches coating the inside of an empty cooking pouch with a fat containing composition (unsalted butter) and then adding meat and sealing the pouch (Pg. 7, compound butters), therefore teaching contacting a layer of the package with meat and the fat containing composition in order to improve flavor quality. Given that Can’t Believe We Ate teaches the addition of a fat containing composition to a lobster tail in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat 
Regarding claim 2, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the fat containing composition is disposed above an exposed portion of lobster meat (Can’t Believe We Ate, Pg. 3, Image).
Regarding claim 3, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the fat containing composition is disposed at the at least one cut formed along the longitudinal axis of the shell (“I placed about a tablespoon of butter inside the shell of each lobster”) (Can’t Believe We Ate, Pg. 3).
Claim 3 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi in the recitation that the fat containing composition is specifically disposed above the at least one cut formed along the longitudinal axis of the shell.
However Can’t Believe We Ate already discloses placing the fat containing composition on the lobster tail for the purpose of providing butter flavoring the lobster tail and topping each of the lobster tails with lemon slices for providing lemon flavoring. 
Further regarding the fat containing composition specifically being disposed above the at least one cut formed along the longitudinal axis of the shell, SousVide Supreme Demi Instructions teaches coating the inside of an empty cooking pouch with a fat containing composition (unsalted butter) and then adding meat and sealing the pouch (Pg. 7, compound butters), therefore teaching contacting a layer of the package with meat and the fat containing composition in order to improve flavor quality. Since the package is coated with the fat containing composition it is obvious that the fat containing composition would be disposed above the food product. Given that Can’t Believe We Ate teaches the addition of a fat containing composition to a lobster tail above the lobster tail and at a cut in the shell in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat containing composition such as butter in a package for cooking a food product includes above the food product and in contact with a layer of the packaging, the modification of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to have the fat containing composition specifically above the food product and necessarily disposed above the at least one cut formed along the longitudinal axis of the 
Regarding claim 5, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the fat containing composition is butter (Can’t Believe We Ate, Pg. 3), and since Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions doesn’t disclose that the butter is treated in any specific way it is obvious that the fat containing composition is a semi-solid compound.
Regarding claim 6, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the product comprises a second lobster tail having a shell containing lobster meat, the shell having a longitudinal axis with at least one cut formed along the longitudinal axis (Can’t Believe We Ate, Pg. 3, image). Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the first resilient layer is disposed under both lobster tails and contacts both lobster tails, as discussed above in claim 1. Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions teaches that the fat containing composition is a semi-solid composition (butter). 
 Regarding the remaining limitation that the second resilient layer is disposed above both lobster tails and contacts both lobster tails and the fat containing composition, Can’t Believe We Ate already discloses placing the fat containing composition on both of the first and second lobster tails for the purpose of providing butter flavoring to the first and second lobster tails and topping each of the lobster tails 
Further regarding the fat containing composition specifically contacting both tails and the second resilient layer, SousVide Supreme Demi Instructions already teaches coating the inside of an empty cooking pouch with a fat containing composition (unsalted butter) and then adding meat and sealing the pouch (Pg. 7, compound butters), therefore teaching contacting a layer of the package with meat and the fat containing composition in order to improve flavor quality. Given that Can’t Believe We Ate already teaches the addition of a fat containing composition to both of the lobster tails in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat containing composition such as butter in a package for cooking a food product includes above the food product and in contact with a layer of the packaging, the modification of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to have a fat containing 
Regarding claim 9, claim 9 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the fat containing composition is composed primarily of unsalted butter. However, SousVide Supreme Demi Instructions also teaches the use of a fat containing composition composed primarily of unsalted butter in order to improve the flavor quality of the food product being cooked using sous vide (Pg. 7). It would have been obvious to one of ordinary skill in the art to modify the fat containing composition of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to be composed primarily of unsalted butter as additionally taught by SousVide Supreme Demi Instructions, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding claim 10, Can’t Believe We Ate discloses a method of manufacturing a lobster product, the method comprising the steps of substantially separating a lobster tail from a body portion of a lobster (Image on Pg.3 shows only lobster tails and no other body portions of the lobster in the package), forming a cut generally parallel to the longitudinal axis of the shell of the lobster tail containing lobster meat, disposing a fat containing composition (butter) in a region above the lobster tail (“I cut the shells…I placed about a tablespoon of butter inside the shell of each lobster”), disposing the 
Claim 10 differs from Can’t Believe We Ate in the recitation that the first resilient layer under the lobster tail is specifically contacting the lobster tail. However, while Can’t Believe We Ate discloses placing the lobster tails on a Styrofoam tray within the package to keep the spines from puncturing the bag, Can’t Believe We Ate also discloses that “remember when I said I used Styrofoam? Good idea but way too buoyant for this application. It also made it difficult to completely surround the lobster with heated water”. Given that Can’t Believe We Ate teaches that the Styrofoam had disadvantages and its only purpose was to protect the spines of the lobster tails from puncturing the bag, and given that the prior art such as Scubaboard acknowledges that a solution for preventing the sharp points of lobster tails from puncturing vacuum seal bags includes cutting them off to prevent them from puncturing the bag, it would have been obvious to one of ordinary skill in the art to eliminate the Styrofoam tray and to cut the spines/sharp points of the lobster tails of Can’t Believe We Ate as taught by Scubaboard to prevent the spines/sharp points from puncturing the bag and in order to allow the water to more easily completely surround the lobster tail, thus Can’t Believe We Ate in view of Scubaboard is seen to make obvious providing the first resilient layer disposed under the lobster tail in contact with the lobster tail. The product made obvious 

    PNG
    media_image1.png
    425
    950
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    956
    media_image2.png
    Greyscale


Claim 10 differs from Can’t Believe We Ate in view of Scubaboard in the recitation that the second resilient layer specifically contacts the fat containing composition. 
However Can’t Believe We Ate discloses placing the fat containing composition on the lobster tail for the purpose of providing butter flavoring to the lobster tail and topping each of the lobster tails with lemon slices for providing lemon flavoring, which lemon slices would necessarily come into contact with the second resilient layer. Can’t 
Further regarding the fat containing composition specifically contacting the second resilient layer, SousVide Supreme Demi Instructions teaches coating the inside of an empty cooking pouch with a fat containing composition (unsalted butter) and then adding meat and sealing the pouch (Pg. 7, compound butters), therefore teaching contacting a layer of the package with meat and the fat containing composition in order to improve flavor quality. Given that Can’t Believe We Ate teaches the addition of a fat containing composition to a lobster tail for in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat containing composition such as butter in a package for cooking a food product includes above the food product and in contact with a layer of the packaging, the modification of Can’t Believe We Ate in view of Scubaboard to have a fat containing composition disposed in a region above the lobster tail and specifically contacting the second resilient layer as taught by SousVide Supreme Demi Instructions would have been an obvious modification, since it has been held that the use of known techniques to 
Regarding claim 11, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the method comprises disposing the fat containing composition above an exposed portion of lobster meat (Pg. 3, image).
Regarding claim 12, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the fat containing composition is disposed at the at least one cut formed along the longitudinal axis of the shell, claim 13 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the fat containing composition is specifically disposed above the at least one cut formed along the longitudinal axis of the shell.
However Can’t Believe We Ate discloses placing the fat containing composition on the lobster tail for the purpose of providing butter flavoring to the lobster tail and topping each of the lobster tails with lemon slices for providing lemon flavoring. Can’t Believe We Ate discloses that the arrangement of flavoring produced a lobster tail with a lovely lobster and butter flavor and minimal lemon taste (Pg. 7). Can’t Believe We Ate teaches that it was known to provide flavoring in a region above the lobster tails. One of ordinary skill in the art would have been motivated to modify the fat containing composition to be above the cut in the shell based on the flavoring desired for the lobster tails and further since such a modification would be a rearrangement of parts of the lemon and butter flavoring. (MPEP 2144.04.VI.C).
Further regarding the fat containing composition specifically being disposed above the atleast one cut formed along the longitudinal axis of the shell, SousVide  Given that Can’t Believe We Ate teaches the addition of a fat containing composition to a lobster tail above the lobster tail and at a cut in the shell in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat containing composition such as butter in a package for cooking a food product includes above the food product and in contact with a layer of the packaging, the modification of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to have the fat containing composition specifically above the food product and necessarily disposed above the at least one cut formed along the longitudinal axis of the shell as taught by SousVide Supreme Demi Instructions would have been an obvious modification, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 14, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses that the fat containing composition is butter, and since Can’t Believe We Ate in view of Scubaboard doesn’t disclose that the butter is treated in any specific way it is obvious that the fat containing composition is a semi-solid compound.
Regarding claim 15, Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions discloses disposing, in the package a second lobster tail having a shell containing lobster meat, the shell having a longitudinal axis with at least one cut formed along the longitudinal axis (Pg.3, image). Regarding the remaining limitations that the first resilient layer is disposed under both lobster tails and contacts both lobster tails, and that the second resilient layer is disposed above both lobster tails and contacts both lobster tails and the fat containing composition, Can’t Believe We Ate discloses placing the fat containing composition on both of the first and second lobster tail for the purpose of providing butter flavoring to the first and second lobster tails and topping each of the lobster tails with lemon slices for providing lemon flavoring, which lemon slices would necessarily come into contact with the second resilient layer. Can’t Believe We Ate discloses that the arrangement of flavoring produced a lobster tail with a lovely lobster and butter flavor and minimal lemon taste (Pg. 7). Can’t Believe We Ate teaches that it was known to provide flavoring in a region above both of the first and second lobster tails, with the flavoring contacting the second resilient layer. One of ordinary skill in the art would have been motivated to modify the flavoring in contact with the second resilient layer for each of the first and second lobster tail to be the fat containing composition based on the flavoring desired for the first and second lobster tails and further since such a modification would be a rearrangement of parts of the lemon and butter flavoring. (MPEP 2144.04.VI.C). 
Further regarding the fat containing composition specifically contacting the second resilient layer, SousVide Supreme Demi Instructions teaches coating the inside of an empty cooking pouch with a fat containing composition (unsalted butter) and then  Given that Can’t Believe We Ate teaches the addition of a fat containing composition to both of the lobster tails in order to flavor the lobster tail while cooking, and SousVide Supreme Demi Instructions teaches a suitable placement of a fat containing composition such as butter in a package for cooking a food product includes above the food product and in contact with a layer of the packaging, the modification of Can’t Believe We Ate in view of Scubaboard to have a fat containing composition disposed in a region above both of the lobster tails and specifically contacting the second resilient layer and both of the first and second lobster tails as taught by SousVide Supreme Demi Instructions would have been an obvious modification, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 18, claim 18 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the fat containing composition is composed primarily of unsalted butter. However, SousVide Supreme Demi Instructions also teaches the use of a fat containing composition composed primarily of unsalted butter in order to improve the flavor quality of the food product being cooked using sous vide (Pg. 7). It would have been obvious to one of ordinary skill in the art to modify the fat containing composition of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to be composed primarily of unsalted butter as additionally taught by SousVide Supreme Demi . 
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in view of Professional Cooking.
Claim 4 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the package is specifically vacuum packed, however Professional Cooking teaches that packages for sous vide cooking are vacuum packaged, therefore it would have been obvious to one of ordinary skill in the art to modify the package of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to be vacuum packaged, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding claim 13, claim 13 is rejected for the same reasons given above as for claim 4.
Claims 7, 8, 16, 17, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in view of How to Freeze Raw Lobster.
Regarding claims 7 and 16, claims 7 and 16 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the lobster tails are specifically unglazed. 
How to Freeze Raw Lobster discloses that Lobster tails can be frozen in an unglazed form, since How to Freeze Raw Lobster does not disclose a glazing step in 
Regarding claims 8 and 17, claims 8 and 17 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the lobster tails are specifically unbrined. 
How to Freeze Raw Lobster discloses that Lobster tails can be frozen in an unbrined form, since How to Freeze Raw Lobster discloses that the brining step can be skipped if desired in the freezing process. It would have been obvious to one of ordinary skill in the art to modify the lobster tails of Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions to be frozen and in an unbrined form as taught by How to Freeze Raw Lobster in order to allow the lobster tails to be preserved for a longer period of time until desired use, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Regarding claims 20 and 21, claims 20 and 21 differs from Can’t Believe We Ate in view of Scubaboard in view of SousVide Supreme Demi Instructions in the recitation that the lobster tail is frozen in a substantially uncooked state.
How to Freeze Raw Lobster discloses that Lobster tails can be frozen in a substantially uncooked state, since How to Freeze Raw only discloses performing an optional blanching step prior to freezing the raw lobster. It would have been obvious to one of ordinary skill in the art to modify the lobster tails of Can’t Believe We Ate in view of Scubaboard to be frozen in a substantially uncooked state as taught by How to Freeze Raw Lobster in order to allow the lobster tails to be preserved for a longer period of time until desired use, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional non-patent literature documents attached and cited in the PTO-892 are considered pertinent to applicant’s disclosure: 
Food Saver Frequently Asked Questions discloses that food saver bags can be used in the microwave.
Yahoo Answers discloses on Pg. 1 and 5 :
 
    PNG
    media_image3.png
    239
    452
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    466
    media_image4.png
    Greyscale

Lobster Preparation discloses freezing of lobster tails in the shell.
Cape Cod Times discloses packaged lobster products.
Maine Lobster Tail and New York Culinary Experience teach placing lobster tails and butter in a plastic bag for cooking.
Spearboard teaches different ways to package lobster tails to prevent spines from puncturing the bag they are placed in, and at the bottom of page 4 teaches :

    PNG
    media_image5.png
    251
    927
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792